Citation Nr: 0605132	
Decision Date: 02/23/06    Archive Date: 03/01/06	

DOCKET NO.  02-00 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis. 

2.  Entitlement to an increased evaluation for right carpal 
tunnel syndrome, currently evaluated at 30 percent. 

3.  Entitlement to an increased evaluation for left carpal 
tunnel syndrome, currently evaluated at 20 percent. 

4.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, with degenerative changes, status post 
arthroscopy chondroplasty, currently evaluated at 10 percent. 

5.  Entitlement to an increased evaluation for chondromalacia 
of the left knee with degenerative changes, currently 
evaluated at 10 percent. 

6.  Entitlement to an increased evaluation for tendinitis of 
the right shoulder, status post subacromial decompression 
with acromioclavicular joint resection, currently evaluated 
at 10 percent. 

7.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the benefits sought on appeal.  The 
veteran, who had service in the Mississippi Army National 
Guard from July 1985 to March 1992, and had active service 
from October 1972 to October 1974 and from December 1990 to 
February 1991, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

The Board observes that an April 2004 rating decision denied 
service connection for right ankle, left ankle and back 
disorders and determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a right elbow disorder.  The veteran expressed 
disagreement with that decision and the RO issued a Statement 
of the Case in July 2004.  However, the record does not 
contain a Substantive Appeal with respect to those issues.  
Therefore, the Board does not have jurisdiction to address 
those issues and they will not be discussed in this decision.

The issues of entitlement to service connection for bilateral 
plantar fasciitis and a total evaluation based on individual 
unemployability due to service-connected disabilities will be 
addressed in the REMAND portion of the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The right carpal tunnel syndrome is not shown to be 
productive of severe functional impairment of the wrist or 
hand.

3.  The left carpal tunnel syndrome is not shown to be 
productive of severe functional impairment of the wrist or 
hand.

4.  Chondromalacia of the right knee is not shown to be 
productive of moderate functional impairment.

5.  Degenerative arthritis of the right knee is productive of 
painful motion, but flexion is not limited to 30 degrees and 
extension is not limited to 15 degrees.

6.  Chondromalacia of the left knee is not shown to be 
productive of moderate functional impairment.

7.  Degenerative joint disease of the left knee is productive 
of painful motion, but flexion is not limited to 30 degrees 
and extension is not limited to 15 degrees.

8.  The veteran's right shoulder motion is limited to 
shoulder level, but does not productive of  limitation of arm 
motion midway between side and shoulder level.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
30 percent for right carpal tunnel syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.124a, Diagnostic 
Code 8699-8615 (2005).

2.  The schedular criteria for an evaluation in excess of 
20 percent for left carpal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.124a, Diagnostic Code 8699-8615 
(2005).

3.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right knee, status post 
arthroscopy, chondroplasty have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.20, 4.40-4.46, 4.71a, Diagnostic Code 5299-5257 
(2005).

4.  The criteria for a 10 percent evaluation for degenerative 
joint disease of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5010 
(2005).

5.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee, status post arthroscopy, 
chondroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 
4.40-4.46, 4.71a, Diagnostic Code 5299-5257 (2005).

6.  The criteria for a 10 percent evaluation for degenerative 
joint disease of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5010 
(2005).

7.  The criteria for an evaluation of 20 percent for 
tendinitis of the right shoulder, status post subacromial 
decompression with acromioclavicular joint resection have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5024 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in February 2001, as well as by subsequent letters to 
the veteran dated in April 2002 and May 2004.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) Informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims.

The Board notes that the initial February 2001 VCAA letter 
was provided to the veteran prior to the July 2001 rating 
decision which initially denied the veteran's claims, and 
acknowledges that the April 2002 and May 2004 letters were 
provided to the veteran after the initial unfavorable 
decision.  However, to the extent that the timing of the VCAA 
notice is at issue in this case, the United States Court of 
Appeals for Veterans Claims has held that in such situations 
the veteran has a right to a VCAA content-complying notice 
and proper subsequent VA process.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Following the notice letters 
provided to the veteran, additional evidence was accumulated 
and reviewed and the RO continued the denial of the benefits 
sought.  This would appear to satisfy the notification 
requirements of the VCAA.  The Board also notes that the 
veteran and his representative have not argued that any 
possible error or deficiency in the VCAA notice has 
prejudiced him in the adjudication of his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The Board 
observes that the veteran's service medical records were 
previously obtained, but are not probative to the issues 
before the Board, specifically the current severity of the 
veteran's wrist and knee disabilities.  Private and VA 
medical records identified by the veteran are associated with 
the claims file and the veteran was afforded VA examinations 
in order to access the severity of his disabilities.  The 
veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's claim.  In fact, in a statement 
from the veteran dated in June 2004, he stated that he had no 
new evidence for his claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and that the case 
is ready for appellate review.

The veteran essentially contends that the current evaluations 
assigned for his wrist, knee and shoulder disabilities do not 
accurately reflect the severity of those disabilities.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

Evaluation of Carpal Tunnel Syndrome

A rating decision dated in November 1992 granted service 
connection for right carpal tunnel syndrome and left carpal 
tunnel syndrome.  This disability was evaluated by analogy to 
neuritis of the median nerve under Diagnostic Code 8615, with 
a 10 percent evaluation assigned for each extremity.  A 
rating decision dated in June 1996 subsequently increased the 
evaluation from 10 percent to 30 percent for right carpal 
tunnel syndrome and from 10 percent to 20 percent for left 
carpal tunnel syndrome.  Those evaluations remain in effect.

Under Diagnostic Code 8615 findings reflective of moderate 
neuritis of the median nerve warrant a 30 percent evaluation 
for involvement of the major extremity and a 20 percent 
evaluation for involvement of the minor extremity.  Severe 
neuritis of the median nerve warrants a 50 percent evaluation 
with involvement of the major extremity and a 40 percent 
evaluation with involvement of the minor extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8615.  Further, 
peripheral neuritis characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with the maximum equal to severe, 
incomplete paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, 
incomplete paralysis.  38 C.F.R. § 4.123.  

The term "incomplete paralysis" indicates a degree of loss or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve.  When 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Complete paralysis of 
the median nerve results in the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand and (ape hand); 
pronation incomplete and defective, absence of flexion of the 
index finger and feeble flexion of the middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of the thumb, defective opposition and 
adduction of the thumb, at right angles to the palm; flexion 
of the wrist weakened; pain with trophic disturbances.  See 
38 C.F.R. § 4.124(a), Diagnostic Code 8515.

When the evidence of record is reviewed in light of the 
schedular criteria set forth above, the Board finds that the 
veteran is not shown to warrant higher evaluations for either 
his right or left carpal tunnel syndrome.  At the time of a 
VA examination performed in January 2001 the veteran 
complained of a lack of grip in his right hand and difficulty 
opening cans with his left hand.  On physical examination of 
the left hand, the examiner noted a contracture of the left 
4th finger, which the veteran indicated had been present 
since childhood.  There was an old healed surgical scar noted 
on the ulnar styloid process of the left hand which was 
nontender.  Range of motion was within normal limits 
passively at 80 degrees of extension and flexion, radial 
deviation to 30 degrees and ulnar deviation to 35 degrees.  
The veteran did not have any increase in pain during the 
passive range of motion.  During the active range of motion 
there was only 70 degrees of flexion, radial deviation to 
15 degrees and ulnar deviation to 15 degrees.  There was a 
mild swan-neck deformity noted in the left middle and 4th 
fingers, which the veteran indicated had been like that for 
several years.  There were mild calluses noted on the palmar 
aspect of the hand.  Grip strength was fair due to the 
Dupuytren's contracture and the contracture of the 4th 
finger.  Sensory function was intact with minimal diminution 
to pinprick on the ulnar aspect of the left hand.  Opposition 
of the thumb to all fingers was within normal limits except 
to the 4th finger.  

Examination of the right wrist indicated the range of motion 
was within normal limits.  Opposition of the fingers was 
within normal limits and grip strength was in the good plus 
range.  Sensory function was normal and motion of the fingers 
was within normal limits.  There was no atrophy of the 
muscles noted and the examiner noted that motion was 
performed without any discomfort.  The examiner indicated 
that functionally the veteran was independent in activities 
of daily living, transfers and ambulation.  The pertinent 
impressions following the examination were status post right 
carpal tunnel release with mild residuals and status post 
left wrist surgery with mild residuals.  

Subsequently dated medical records do not document any 
specific treatment for the veteran's bilateral carpal tunnel 
syndrome, but a VA outpatient treatment record dated in March 
2003 recorded that the veteran was seen with complaints of 
severe pain in his neck and upper thoracic spine that ran all 
the way down into his arm and into his hand.  He complained 
of numbness and pain in his hand, particularly in the thumb 
and index finger.  The veteran indicated that he had been 
evaluated outside of VA medical facilities for his complaints 
and was told that he had arthritis and a bulging disc in his 
neck that was most likely compressing his nerve.  The 
diagnosis was cervical arthrosis with C-6 radiculitis.  

A statement dated in April 2003 from a private physician 
indicated that the veteran underwent cervical spine surgery 
and had done well with good relief of the neck and left arm 
pain.  On examination strength was 5/5 in all muscle groups 
and deep tendon reflexes were normoactive and symmetric.  
Sensation to pinprick and light touch was preserved.

Based on this record, the Board finds that the medical 
evidence does not demonstrate that the veteran has severe 
impairment due to his carpal tunnel syndrome.  The current 30 
and 20 percent evaluations assigned for the veteran's right 
and left carpal tunnel syndrome, respectively, are assigned 
for moderate impairment.  The medical evidence does not 
reflect any significant functional impairment due to the 
carpal tunnel syndrome, for example, a significant loss of 
motion of the wrist or hand, or an inability to grasp with 
either hand due to the carpal tunnel syndrome.  The VA 
examination described the residuals of the veteran's carpal 
tunnel syndrome as mild and following the veteran's April 
2003 neck surgery strength was described as 5/5 in all muscle 
groups, deep tendon reflexes were normal and sensation was 
preserved.  The Board finds that this evidence represents no 
more than moderate impairment due to the carpal tunnel 
syndrome of each extremity.

Evaluation of Knees

A rating decision dated in December 1974 granted service 
connection for chondromalacia of each knee and assigned a 
noncompensable evaluation under Diagnostic Code 5257.  A 
rating decision dated in November 1992 increased the 
evaluation assigned for each knee from noncompensable to 
10 percent under Diagnostic Code 5257-5010 and 
recharacterized the disability as chondromalacia with X-ray 
evidence of degenerative changes.  With the exception of a 
temporary total evaluation assigned under the provisions of 
38 C.F.R. § 4.30 based on a need for convalescence following 
surgery on the right knee, the 10 percent evaluation assigned 
for each knee has remained in effect since that time.  A 
March 1993 rating decision did recharacterize the disability 
of the right knee as chondromalacia of the right knee with 
X-ray evidence of degenerative changes, status post 
arthroscopy, chondroplasty.

Under Diagnostic Code 5257, a 10 percent evaluation is for 
assignment for slight recurrent subluxation and lateral 
instability of the knee, a 20 percent evaluation for moderate 
recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Evaluations are assigned under Diagnostic Code 5010 for 
traumatic arthritis as they are for degenerative arthritis 
under Diagnostic Code 5003.  Diagnostic Code 5003, in turn, 
evaluates disabilities based on the degree of limitation of 
motion under the appropriate Diagnostic Codes, in this case, 
Diagnostic Code 5260 for flexion of the leg and Diagnostic 
Code 5261 for limitation of extension of the leg.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Under Diagnostic Code 5260, a noncompensable evaluation is 
for assignment when flexion is limited to 60 degrees, a 
10 percent evaluation when flexion is limited to 45 degrees 
and a 20 percent evaluation when flexion is limited to 
30 degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation is for assignment when extension is limited to 
5 degrees, a 10 percent evaluation when extension is limited 
to 10 degrees and a 20 percent evaluation when extension is 
limited to 15 degrees.  Nevertheless, "[t]he intent of the 
schedule is recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actual painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint".  
38 C.F.R. § 4.59.

After reviewing the evidence of record in light of the 
schedular criteria set forth above, the Board is of the 
opinion that the current evaluations assigned for the 
veteran's knee disabilities do not accurately reflect the 
severity of those disabilities.  The Board finds that the 
veteran is entitled to 10 percent for chondromalacia of each 
knee, as well as separate 10 percent evaluations for 
degenerative joint disease of each knee.

At the time of a VA examination performed in January 2001 the 
veteran was noted to have mild swelling of his right knee and 
mild retropatellar crepitations bilaterally, the right worse 
than the left.  Range of motion was from 0 to 100 degrees 
bilaterally without any complaints.  The examiner indicated 
that both active and passive range of motion were similar and 
the examiner considered the motion to be normal for his 
stature.  Drawer signs and Lachman's test for negative 
bilaterally and there was no medial or lateral instability 
noted.  The impression following the examination was 
degenerative joint disease of both knees.  At the time of the 
examination the veteran had complaints of constant pain at a 
level of 7 on a scale of 1 to 10 in the knees and the veteran 
reported right knee swelling and left knee give way.

Subsequently dated VA outpatient treatment records show the 
veteran was seen on occasion for complaints of knee pain.  At 
the time of a VA examination performed in May 2004 the 
veteran again related complaints of bilateral knee pain and 
limited functional abilities as a result of his knees.  
Examination of the right knee disclosed slight swelling with 
tenderness to palpation both medial and laterally with 
crepitations of the patella.  Range of motion was from 
0 degrees of extension to 100 degrees of flexion and 
repetitive motion of the knees did not change the range of 
motion.  There was pain with full flexion.  The examiner 
indicated that passive and active ranges of motion were 
similar.  The knee was stable medial and laterally as well as 
anteriorly and posteriorly, though there was pain with 
manipulation of the knee.  Examination of the left knee 
disclosed the presence of subpatellar crepitation with 
motion.  The knee was stable.  The active and passive range 
of motion was from 0 degrees of extension to 100 degrees of 
flexion and repetitive motion did not change the range of 
motion.  There was pain with full limits of range of motion 
as well as with manipulation of the knee in all stressors.  

The diagnostic impression was chondromalacia of the patella 
bilaterally with degenerative joint disease.  The examiner 
commented that during acute exacerbations there would be 
further limitation of range of motion with increased pain.  
Endurance would be affected as well as strength.  The 
examiner stated, however, that to quantify this would require 
sheer speculation.

The evidence demonstrates that there is symptomatology 
separately attributable to the veteran's chondromalacia and 
degenerative joint disease of each knee.  The chondromalacia 
of each knee is manifested by crepitus of each knee and 
swelling of the right knee, as well as the veteran's 
complaints of give way of the left knee.  The degenerative 
joint disease of the knees, on the other hand, is manifested 
by some slight limitation of motion that is shown to be 
painful.  The evidence does not demonstrate that the 
veteran's chondromalacia is moderate in degree, thereby 
warranting a 20 percent evaluation under Diagnostic Code 5257 
since beyond the crepitation, right knee swelling and 
complaints of left give way, the knee was otherwise stable 
with no objective weakness of either knee shown on 
examinations.  Thus, an evaluation in excess of 10 percent 
for chondromalacia of each knee is not warranted.  

As for the evaluation of the degenerative arthritis of the 
knees, the Board finds that 38 C.F.R. § 4.59 provides for a 
10 percent evaluation for painful motion of each knee.  
However, the limitation of motion demonstrated in the knee is 
not shown to be actually compensable under either Diagnostic 
Code 5260 or 5261 on either VA examination since neither 
examination reported that flexion was limited to 60 degrees 
or extension was limited to 5 degrees.  Nevertheless, the 
presence of painful motion due to degenerative arthritis 
warrants a separate 10 percent evaluation for each knee.

Evaluation of Right Shoulder

Historically, a rating decision dated in June 1996 granted 
service connection for tendinitis of the right shoulder and 
assigned a noncompensable evaluation under Diagnostic 
Code 5024.  A rating decision dated in August 1997 
subsequently increased the evaluation for that disability 
from noncompensable to 10 percent.  That evaluation has 
remained in effect since that time.  As indicated above in 
connection with the analysis of the veteran's carpal tunnel 
syndrome, the veteran's right arm is his major extremity.

Under Diagnostic Code 5024 used to evaluate the veteran's 
disability evaluations are assigned as they are for 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003 evaluations are assigned based on the 
degree of limitation of motion under the appropriate 
Diagnostic Code for the specific joint involved, or in this 
case, Diagnostic Code 5201.  Under Diagnostic Code 5201 a 
20 percent evaluation is for assignment when limitation of 
arm motion of the major extremity is to shoulder level.  A 30 
percent evaluation is contemplated when arm motion is limited 
to midway between the side and shoulder level.

After reviewing the evidence of record in light of the 
schedular criteria, the Board is of the opinion that the 
medical evidence demonstrates an entitlement to an evaluation 
of 20 percent for the veteran's right shoulder disability.  
On the VA physical examination performed in January 2001 
range of motion of the right shoulder was 170 degrees of 
abduction and 160 degrees of forward flexion actively and 
170 degrees abduction and 175 degrees of forward flexion 
passively.  Extension was to 30 degrees bilaterally, but the 
veteran was in moderate discomfort during extension passively 
on the right side.  Internal and external rotation was to 
75 degrees on the right and 80 degrees on the left.  The 
veteran reported that he had some discomfort during internal 
rotation passively on the right side.  There did not appear 
to be any atrophy of the muscles of the right upper 
extremity.  The pertinent impression following the 
examination was status post right shoulder surgery with 
minimal right shoulder impingement syndrome.

VA outpatient treatment records show complaints of right 
shoulder pain, and at the time of a VA examination performed 
in May 2004 the veteran was noted to have exquisite 
tenderness to palpation of the shoulder both anteriorly and 
posteriorly.  Scars present on the shoulder were themselves 
nontender and had no adverse effect on the range of motion of 
the shoulder.  Range of motion of the shoulder was abduction 
of 90 degrees, flexion of 90 degrees, extension of 
30 degrees, internal rotation anteriorly of 90 degrees and 
external rotation of 40 degrees.  All rotations were 
performed with pain as evidenced by grimacing.  Active and 
passive ranges of motion were essentially the same and 
produced pain in full limits of motion.  The impression 
following the examination was residuals of a surgery of the 
right shoulder.  The examiner commented that during acute 
exacerbations of the shoulder there would be further 
limitation of the range of motion with increased pain and 
endurance would be affected as well as strength.  The 
examiner stated, however, that to quantify this would require 
sheer speculation, although it could be said that the veteran 
would be unable to perform activities of work that required 
repetitive use of the right shoulder above the shoulder 
level.

Based on this record, the Board finds that the veteran is 
entitled to a 20 percent evaluation for his right shoulder 
disability.  The most recent VA examination clearly 
demonstrated that the veteran's motion was limited and 
limited by pain at the time of the May 2004 VA examination to 
90 degrees, or shoulder level, commensurate with a 20 percent 
evaluation under Diagnostic Code 5201.  While the examiner 
indicated that the veteran would have further limitation of 
motion endurance and strength during acute exacerbation of 
the shoulder, he stated that it would be speculative to 
attempt to quantify that additional functional impairment, 
but indicated that the veteran was limited in the use of his 
shoulder above the shoulder level.  The Board also notes that 
the veteran was symptomatic at the time of the examination of 
his shoulder in May 2004 and yet was able to perform motion 
to 90 degrees or shoulder level.  

Thus, the VA examiner estimated that the veteran was 
functional limited in use of his right arm to shoulder level, 
and that degree of limitation of motion was shown on 
examination when symptomatic, consistent with the examiners 
overall estimation of the functional limits of the right arm.  
Therefore, this 20 percent evaluation assigned by this 
decision considers, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

While earlier treatment records and the January 2001 VA 
examination did not demonstrate that the veteran's right 
shoulder motion was limited to shoulder level, the Board also 
observes that at the time of the January 2001 VA examination 
the veteran did not exhibit any painful motion, but did have 
some moderate discomfort.  Thus, the Board finds that the May 
2004 VA examination most nearly approximates the veteran's 
overall disability picture, particularly during an acute 
exacerbation, as appears to be demonstrated at the time of 
the May 2004 VA examination as opposed to the January 2001 VA 
examination.  Therefore, resolving any reasonable doubt in 
the veteran's favor, the Board finds that he is entitled to a 
20 percent evaluation for the tendinitis of his right 
shoulder.  

The Board further finds that the veteran is not entitled to 
an evaluation in excess of the 20 percent assigned by this 
evaluation since the evidence does not demonstrate that the 
veteran's right shoulder manifests limitation of arm motion 
midway between the side and shoulder level.  While the 
examiner who performed the May 2004 VA examination observed 
that there would likely be additional functional impairment 
during acute exacerbations, at the time of the May 2004 VA 
examination the veteran's right shoulder was symptomatic and 
yet was able to perform motions to shoulder level.  Thus, in 
the absence of evidence demonstrating that the veteran's 
right shoulder manifests limitation of arm motion midway 
between the side and shoulder level, an evaluation in excess 
of 20 percent is not shown to be warranted.

Conclusion

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

An evaluation in excess of 30 percent for right carpal tunnel 
syndrome is denied.

An evaluation in excess of 20 percent for left carpal tunnel 
syndrome is denied.

An evaluation in excess of 10 percent for chondromalacia of 
the right knee, status post arthroscopy chondroplasty is 
denied.

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for degenerative joint 
disease of the right knee is granted.

An evaluation in excess of 10 percent for chondromalacia of 
the left knee is denied.

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for degenerative joint 
disease of the left knee is granted.

Subject to the provisions governing the award of monetary 
benefits, a 20 percent evaluation for tendinitis of the right 
shoulder, status post subacromial decompression with 
acromioclavicular joint resection is granted.


REMAND

With respect to the veteran's claim for service connection 
for bilateral plantar fasciitis, additional development is 
necessary with respect to this matter prior to final 
appellate review.  The Board notes that the RO has addressed 
this issue as whether new and material evidence has been 
submitted to reopen the previously denied claim for service 
connection for bilateral plantar fasciitis.  In this regard, 
a September 1993 rating decision initially considered and 
denied the veteran's claim for service connection for 
bilateral plantar fasciitis.  The veteran expressed 
disagreement with that decision and the RO issued a Statement 
of the Case in January 1994.  The veteran submitted a timely 
Substantive Appeal, presented testimony at a hearing before 
the RO in November 1994 and was issued a Supplemental 
Statement of the Case in May 1996.  However, the record does 
not reflect that a final appellate decision was ever issued 
in connection with this claim or that the veteran ever 
withdrew this claim.  As such, this matter remains pending as 
an original claim, rather than as a claim to reopen based on 
the submission of new and material evidence.

A VA examination is required to resolve the medical questions 
presented in this appeal.  The September 1993 rating decision 
denied the veteran's claim on the basis that service medical 
records contained no evidence of treatment for plantar 
fasciitis, but that a later July 2001 rating decision denied 
the claim on the basis that the veteran's disability 
preexisted service and was not aggravated during service.  
Given these differing reasons for the denial and the 
symptomatology shown in the veteran's service medical 
records, a VA examination is required.

With respect to the veteran's claim for a total evaluation 
based on individual unemployability due to service-connected 
disabilities, the record reflects that the veteran is 
currently not working, but it is not clear whether the 
veteran is not working as a result of symptomatology 
associated solely with his service-connected disabilities.  
Neither of the VA examinations addressed the veteran's 
capacity or incapacity for performing substantially gainful 
employment as a result of his service-connected disabilities.  
Therefore, an opinion should be obtained as to whether the 
veteran is unemployable as a result of his service-connected 
disabilities.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The veteran should be afforded an 
examination of his feet to ascertain the 
nature and etiology of all disorders that 
may be present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly the veteran's service 
medical records, and acknowledge such 
receipt and review in any report 
generated as a result of this remand.  
The examiner must do the following:

a.  Render an opinion as to whether 
the veteran entered active duty with 
any preexisting foot disorder.  If 
the veteran entered active duty with 
a preexisting foot disorder, the 
examiner is requested to indicate 
whether the preexisting disorder 
increased in severity during 
service, and if there was an 
increase in severity during service, 
whether the increase in severity 
represented a chronic worsening of 
the disorder or the natural progress 
of the disorder.  If the veteran did 
not enter service with a preexisting 
disorder, the examiner is requested 
to offer an opinion as to whether 
any currently diagnosed foot 
disorder is in any way causally or 
etiologically related to 
symptomatology shown in the 
veteran's service medical records.  

b.  Render an opinion as to the 
degree of functional impairment in 
the veteran's capacity for 
performing substantially gainful 
employment is produced by his 
service-connected disabilities, 
specifically, right carpal tunnel 
syndrome, left carpal tunnel 
syndrome, chondromalacia of the left 
knee, degenerative arthritis of the 
left knee, chondromalacia of the 
right knee, degenerative arthritis 
of the right knee and tendinitis of 
the right shoulder.  

c.  A clear rationale for all 
opinions is necessary and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in 
relation to its history[,]" 
38 C.F.R. § 4.1, copies of all 
pertinent records in the veteran's 
claims file or in the alternative, 
the claims file, must be made 
available to the examiner for 
review.

2.  The RO should readjudicate the 
veteran's claim for service connection 
for bilateral plantar fasciitis, and for 
a total rating without regard to any 
prior rating decision.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  The veteran is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



	                     
______________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


